 In the Matter of J. I. CASE COMPANYandFARM EQUIPMENTWORKERS!ORGANIZING COMMITTEE .(UNITED FARM EQUIPMENT WORKERS OFAMERICA, LOCAL 114), AFFILIATED WITH THE C. I. O.Case No. R-2068ORDER DISMISSING PETITIONOctober 31, 1941On November 4; 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'Pursuant to the Direction of Election, anelection by secret ballot was conducted on November 28, 1940, underthe direction and supervision of the Regional Director for the Thir-teenth Region (Chicago, Illinois).On January 7, 1941, the RegionalDirector acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedan Election Report, copies of which were duly served upon the parties.As to the balloting and its results, the Regional Director reported asfollows :Total number of ballots cast__________________________________452Total number on eligibility list_______________________________470Total number of ballots cast for the Union-- -----------------198Total number of ballots cast against the Union_______________ 211Total number of challenged ballots__________________________43Total number of void ballots_________________________________0Total number of blank ballots_______________________________0In the Election Report, the Regional Director made certain recom-mendations with respect to the challenged ballots, since the validityof these ballots would materially affect the results of the election.OnJanuary 14, 1941, Farm Equipment Workers Organizing Committee(United Farm Equipment Workers of America, Local 114), affiliatedwith the C. I. 0., herein called the Union, filed Objections to the Con-duct of the Ballot and the Election Report.On February 28, 1941, theRegional Director issued and duly served upon the parties his Reporton Objections to the Election. In the. meantime, on January 15, 1941,the Union filed a charge alleging that J. I. Case Company, at its plant127 N. L.R. B., No. 197.36 N. L.R. B., No. 130.614 J. I. CASE COMPANY615here involved, had engaged in certain unfair labor practices, whichallegation was also asserted by the Union as one of its objections toconduct of the ballot and the Election Report.On September 23, 1941,the Board sustained the ruling of the Regional Director in refusingto issue a complaint upon said charge.The Board has considered the Election Report, the Union's Objec-tions to the Conduct of the Ballot and the Election Report, the Reporton Objections to Election Report, and the entire record in the case.In view of the lapse of time, occasioned by the Board's investigationof the aforementioned charge filed by the Union, and since the electionwas held almost a year ago with the September 20, 1940, pay. rolldetermining eligibility to participate therein, the Board is of the opin-ion that the policies of the Act will best be effectuated by dismissing theinstant petition, without prejudice, however, to the right of the Unionto file a new petition requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the Act.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act, 49Stat. 449, and pursuant to Article.III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT ISHEREBY ORDEREDthat the petition for investigation and certifica-tion of representatives of employees of J. I. Case Company, RockIsland, Illinois, filed by Farm Equipment Workers Organizing Com-mittee (United Farm Equipment Workers of America, Local 114),affiliated with the C. I. 0., be, and it hereby is, dismissed withoutprejudice.MR. GERARD D. REILLY took no part in the consideration of the aboveOrder Dismissing Petition.